Citation Nr: 0509681	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  00-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
September 1959.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the above claim. 

In May 2000, the veteran appeared at the Columbia RO and 
testified before a Hearing Officer.  In August 2003, the 
veteran appeared at the Columbia RO and testified at a video 
conference hearing conducted by the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of each hearing is of record.

In March 2001, the Board remanded this matter for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, another remand is required for 
compliance with VA's duty to notify and assist.  This is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  A remand is also necessary in 
this case because the Board is obligated by law to ensure 
that the RO complies with its March 2001 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103A(g); 38 C.F.R. § 3.159(b)(1).  VA has yet to issue a 
development letter satisfying these criteria.  As directed in 
the March 2001 Board remand, the RO should ensure compliance 
with VA's duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The veteran has indicated in several submissions and hearing 
testimony that many of his post-service treatment records are 
no longer available.  Nevertheless, the Board must ensure 
there are no pertinent, outstanding records.  The claims file 
contains several references to the unavailability of 
treatment records from a 
"Dr. B. Lewis Barnett," but the veteran testified in August 
2003 that a "Dr. Bill Barney" rendered an opinion linking 
his current back disability to service.  Transcript, p. 10.  
While the veteran's testimony is likely about Dr. B. Lewis 
Barnett, the RO should clarify the matter and ensure there is 
no outstanding nexus opinion that should be obtained.      

The veteran testified at both hearings that he sought no 
medical treatment after injuring his back in service; 
however, he also testified that he reported the incident to 
his superior officers.  At the May 2000 hearing, the veteran 
expressed interest in obtaining ship's logs to establish the 
incident in service but did not know how to request such 
evidence.  The RO should take this opportunity on remand to 
obtain vessel logbook entries that could potentially document 
the veteran's back injury, such as the alleged authorization 
of three to four days of bed rest to recover from such 
injury.

The claims file contains recent treatment records from the 
Columbia VA Medical Center (VAMC).  The RO should also take 
this opportunity on remand to obtain updated medical records 
from this facility.

Finally, the August 2001 VA spine examination addressed the 
etiology of the veteran's current back disability but did so 
in an equivocating manner, without answering "whether it is 
at least as likely as not that any current back problem found 
on examination stems from active service," as directed in 
the Board's March 2001 remand.  The RO should therefore 
request an addendum to the August 2001 VA examination report 
to allow the examiner the opportunity to answer the question 
posed by the Board.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure the veteran is informed about (1) 
the information and evidence not of record 
that is necessary to substantiate the claim; 
(2) the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.   

2.  Obtain updated medical records dated 
after July 2003, from the VAMC in Columbia, 
South Carolina.  If updated records are 
unavailable or do not exist, that fact should 
be specifically noted in the claims folder.

3.  Clarify whether Dr. Bill Barney is a 
private physician previously referred to as 
Dr. B. James Barnett.  If he is not, obtain 
any outstanding evidence in his possession, 
to include any nexus opinion.  If these 
records are unavailable or do not exist, that 
fact should be specifically noted in the 
claims folder.

4.  Clarify with the veteran the date he 
claims to have experienced his in-service 
back injury aboard ship and request from the 
appropriate source(s) the vessel's deck logs 
for the period in question.     

5.  After the foregoing development has been 
accomplished and all results are associated 
with the claims folder, obtain an addendum to 
the August 2001 examination, preferably from 
the physician who conducted the original 
examination.  The physician is asked to 
review the claims file and express a medical 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the current back disability is 
related to service.  The need for re-
examination to render such an opinion is left 
to the discretion of the reviewing physician.  
The reviewing physician must provide complete 
rationales for all conclusions reached.  

6.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law 
and consideration of any additional 
information obtained as a result of this 
remand.  The RO should also consider the VA 
medical records submitted directly to the 
Board in August 2003.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



